                                                                             @=
                                                                              .'
                                                                               .@1C3.(IRiV EU.s.Dls-f.K URT
                      IN TH E U N ITED STA TES DISTRICT CO U R T                  AY PAR
                                                                                       'Rf 4tlBURG VA
                     FOR THE W ESTERN DISTRICT OF VIRGIM A                               FrLtD
                               H A RR ISO NBU R G DIW SIO N
                                                                                   Rj'k-2.:5'22#
                                                                                               ):
                                                                                   *
                                                                                        j..
                                                                                          gh,d.       :           il
                                                                                                                   .
                                                                                                                   f
                                                                                  z1     h        $
                                                                                                              .   *
                                                                                       D P                e
                                                                                                          x
UM TED STA TE S O F AM ER ICA                       SEA LED

V.                                                  IND ICTM EN T

R AM ON C AR R ILL O -RU V AL CA BA,                criminalNo. s '.yq c-flxoo o o z
   a/k/a RTH E BA RRER M
EDU A RD O C O N TREM S-D EV O M                    In violation of:
DA M EL G O G Z-BA M JA S                           18U.S.C.j924(c) .
R O M AN IDEA R TE-BO LA N O S                      18U.S.C.j1960(b)(1)(C)
ALBERTO JIJON                                       21U.S.C.j841(a)
Y G UEL A N G EL PA TR ICIO -CA JER O               21U.S.C.j846
ISIDRO RAM OS-BOJORQUEA
   a/k/a (ICH IL O ''
JESU S R O G ELIO R AM IR EZ,
   a/k/a WJESSE''
JO NA TH A N RO CA S-O SO R IO ,
   a/k/a O SCA R O SO R IO-M UN O Z
AN A BELLA SA N CIIEZ-RIO S
RITCH IE TR IPLETT
ER NE STO VA LEN ZU ELA -FLO R ES,
   a/k/a JUA N FL O R ES-AR RELLA N O




The Grand Jury charges that:

                                        CO U N T O NE
                                        27 US.C.f846
             Conspiracy to D istribute and to Possess W ith the Intentto D istribute
                        CocaineHydrochloride,H eroin A M arquana
              Begirm ing on an llnknow n date,butno later than in or about January 2015, and

continuing to in or about Febnzary 2019,in the W estem District of V irginia and elsew here,the

defendants, R AM ON CA RRILLO -RUV A LCA BA , ED UA RD O CON TM R AS-DEV OM ,

DA N IEL GOM EZ-BA RAJA S,R OM AN D EA RTE-BO LAN O S,M BERTO JIJON ,M IG UEL
ANGEL PATRICIO-CAJERO,         ISIDRO RAMOS-BOJORQUEZ, zlQa ''CHILO,'' JESUS
                                                                  '




ROGELIO RAM IIIEZ,a/k/aGVESSE,''JONATI'IAN ROCAS-OSORJO,a/k/aOSCAR OSORIO-
M UNOZ,ANA BELLA SANCHEZ-RIOS,RITCHIE TRJPLETT,EM ESTO VXLENZUELA-
FLOM S, a/k/a JUA N FLOM S-ARRELLAN O, Jose A lfredo jantacruz-Godinez,Rogelio

Santacnzz-Godinez,Guadalupe ttupe''lbarra-Ayon,Eduardo ïtalo''Hem andez-sanchez,and
                                                                                         )
Hector''Yuca''Naal-Hucllin
                         ',and others,lmown andllnknown to thegrandjury,didH owingly
and intentionally conspire with each other and with otherpersons known and unknown to the

Grand Jurytocomm itthefollowing offensesagainsttheUnited States:todistributeand topossess

wititheintenttodistributecontrolledsubstances,includingcocainehydrochlodde,aSchedule11
controlled substance,herein,a Schedule Icontrolled substance,and madjuana,a Schedule I
conttolledsubstance,inviolationofTitle21,United StatesCode,Section 841(a)(1).
          a. w ith respect to oAxlst-Go/ sz-sxuAlAs, the amotmt involved in.the
             conspiracy attributable to him as a result ofhis ow n conduct,and the conductof

             otherconspiratorsreasonably foreseeabletohim ,ism orethan 500 pamsofcocaine

             hydrochlodde,inviolationofTitle21,UnitedStatesCode,Section 841('
                                                                            b)(1)(B).
          b. W ith respect to ROM AN ID EA RTE-BOLAN O S, the am ouflt involved in thè

             conspiracy attdbutable to him asa resultofhisown conduct,and the conductof

             otherconspiptorsreasonablyforeseeabletohim,ismorethanone(1)kilogram of
             heroin,inviolationofTitle21,UnitedStatesCode,Section 841(b)(1)(A).
             W ith respect to A LBERTO JIJON , the am ount invplved in the conspiracy

             attdbutable to llim as a result of l'
                                                 lis ow n conduct, and the conduct of other

             conspirators reasonably foreseeable to him ,is m ore than 500 g'
                                                                            ram s of cocaine

             hydroclzlodde,inviolation ofTitle21,UnitedStatesCode,Section 841(b)(1)(B).



                                            2
                    d. W ith respectto M IG U EL A N G EL PA TRICIO -CAJER O ,the nm ountinvolved in

                       the conspiracy attdbutableto llim asaresultofllis own conduct,>nd the'
                                                                                            conduct

                       ofother conspirators reasonably foreseeable to him ,is more thqn 500 gram s of

                       cocaine hydrocllloride, in violation of Title 21, United States Code, Section

                       841(b)(1)(B).
    '               e. W ith respectto ISIDRO RAM OS-BOJORQUEZ,a/k/a (ICHILO,''the amount
                       hw olved in the conspiracy atG butable to him as a result of ltis ow n conduct,and.

                       the conductofotherconspiratorsreasonably foreseeableto him ,ism orethan 500

                       g'
                        ram s of cocaine hydrochloride, in violation of Title 21, U nited States Code,
         .
                       section 841('
                                   b)(1)(B).
                    f. W ith respect to JONATHAN ROCAS-OSORIO, a/k/a OSCAR OSORIO-

                       M UN OZ,the am ount involved in the conspiracy attributable to him as a resultof
                       his ow n lconduct, and the conductof other conspiratorsreasonably foreseeable to

                       him ,is more than 500 gram s ofcocaine hydrochloride,in violation ofTitle 21,
                                                                                     !

                       United StateàCode,Section841(b)(1)(B).
                    g. W ith respect to RITCHIE TW PLETT,the am ount ùw olved in the conspiracy

                       attdbutable to llim as a result of lzis ow n conduct, and the conduct of other

                       conspirators reasonably foreseeable to him ,is m ore than 500 gram s of cocaine

                       hydrochloride,inviolation ofTitle21,UnitedStatesCode,Section841(b)(1)(B).
                                               M anner and M eans

               2.      Aspartofthe conspiracy,m embersand affiliatesofthe Jalisco New Generation

        Cartel (C.
                 m G), a M exican-
                                 'based climinal organization controlling a signifcant portion of
1       narcotics trafficldng in M exico, transported cocaine hydrocltloride,heroin,and madjuana,and




                                                       3
othercontrolled substances,intotheUnited Statesfrom M exico.

              As partofthe conspiracy,CJNG recruited individuals f'
                                                                  rom M exico to reside irlj

Axton,Virginia,and W l chester,Virginia,to facilitate the distribution ofcontolled substances

f'
 rom CJNG tlaroughouttheM id-Atlanticregion oftheUnited States.

              A spartofthe conspiracy,CJN G supplied the defendants and theircoconspirators

with cocainehydrocllloride,heroin,andmarijuanato furtherthosepurposes.
              A s part of the conspiracy,the defendants and their coconspirators m aintained a

series ofresidentialpropertiesin and arotm d A xton,V irginia,forthepup oseofreceiving,storing,

packaging,and distributingm ultipleldloc am sofcocaine hydroclllodde and m ultiplepotmdsof

marijuanatheyreceived directlyfrom membersandaflliatesofCJNG.
        6.    A spat'
                    tofthe conspiracy,thedefendantsand theircoconspiratorsreceived m ultiple

packagesof15to20poundsofmadjuanausingtheUnited StatesPostalSelwiceandcommercial
delivery servicessentf'
                      rom addressesi.
                                    n Califom iato residentialaddresses in and around Axton,

V irgirlia.

              A spartofthe conspiracy,the defendants and theircoconspiratorsreceived m ontbly

sllipm ents of20 ldlogram sormore ofcocainehydrochlodde attheresidentialaddressesin and

around A xton,V irginia.

        8.    A s pat'tofthe conspiracy,the defendants and theircoconspiratorsm aintained and

operated severaldifferentvehiclesto facilitatethe t'
                                                   ransportation ofcontrolled substances.

              A s part of the conspiracy, the defendants and their coconspirators transported
                              .




multiple ldlograms of cocaine hydrochlodde and multiplepounds ofmarijuana f'
                                                                           rom Axton,
Virginia,to W inchester,V irginia,where itw as furtherdisG buted.

        10.   Aspartofthe conspiracy,the defendbntsand theircoconspiratorsreceived large



                                               4
am otm ts ofU nited States currency aspaym entfor the controlled substances,and transm itted that

cunrncy to m em bers and afsliatesofCJ'
                                      N G based in M exico.

              A11in violation ofTitle21,Urlited StatesCode,Section 846.

                                        CùUNTTW O
                                    18 T.IS.C.#'
                                               924(c)
             Possession ofaFirearm inFurtheranceofaDrug Tram cking Crime
       12.      On oraboutJuly 19,2018,in the W estern DistrictofVirginia and elsewhere,the

defendant, ED UA RD O CON TRER A S-DEV O RA ,did u ow ingly possess a firearm , that is, a

Taurus 380 caliber handgun,in furtherance of a drug trafficking crim e for which he m ay be

prosecuted in the courtofthe United States,thatisconspiracy to distribute and to possesswith

intentto distribute madjuana,in violation ofTitle 21,United'StatesCode,Sections846 and
841(b)(1)(C).
       13. A11inviolation ofTitle18,United StatesCode,Section 924(c)(1)(A).
                                       CO U N T TH R EE
                                  18 T.I5.c #1960@)(1)(C)
                    Transmission ofFundsDerivedfroin CriminalOffense
       14.    Beginning in oraboutM ay 2016,and continuing through in oraboutSeptembér

2018,in theW estem DistdctofVirginiaand elsewhere,thedefendant,ANA BELLA SAN CHEZ-

RIOS,clid knowingly conduct,control,m anage,supervise,direct,and own a11orpa14ofam oney

transm itting businessthataffected interstate and foreign comm erce,and otherwise involved the

transm ission of funds thatw ere known to the defendant to have been derived f'
                                                                              rom a crim inal

offense,specitk ally drug kaffcldng,in violation ofTitle 21,United States Code,Section 841.

              A11inviolation ofTitle18,UnitedStatesCode,Section 1960(b)(1)(C).
                                N O TIC ES O F FO R FEITU RE

               Upon conviction ofthe offense alleged in Cotm tOne,the defendants shallfodbit

to the Urlited States,pursuantto Title 21,Upited States Code,Section 853(a),any property
constitm ing,orderived from ,any proceeds obtained,directly orindirectly,asthe resultofsuch

offense and any property used,or intended to be used,in any m alm er or part,to com m it,or to

facilitate the com m ission of the offense,including real property.The U nited States w ill seek a

moneyjudgmentagainstthedefendantsequaltothevalueofanypropertyconstitm ing,ordedved
from ,any proceedsobtained,directly orindirectly,astheresultoftlzisoffenseand any property

used,orintendedto be used,in arty mannerorpart,to comm it,orto facilitatethe comm ission of

the offense.

               U pon conviction of the offense alleged in Count Tw o of this Indictm ent, the

defendant,EDU A RD O CON TRERA S-D EV OR A,shallforfeit to the United States,pursuantto

Title 18,United StatesCode,Section 924(d)and Title28,United StatesCode,Section 2461(c),
any firearm s and amm tmition involved in or used in the lm owing com mission ofthe offense,

includingbutnotlimited to aTaurus380 firearm ,SerialNlzmber75641E.
                                                               '

               Upon conviction ofthe offense alleged in CotmtThree ofthisIndiciment,the
defendant,ANA BELLA SANCHEZ-RIOS,shallforfeittotheUzlitedStatesanyproperty,realor
personal,involvedin thisoffense,oranyproperty traceableto such property,pursuanttoTitle 18,

UnitedStatesCodes,Section982(a)(1).TheUnitedStateswillseek amoneyjudgmentagainstthe
defendant equal to the value of any property,real or personal,involved in this offense,or any

property traceable to such property.

       19.     lf any of the property descdbed above,as a result of any act or om ission of the

defendants:



                                               6
                a.     carm otbe located upon the exercise ofdue diligence;

                b.     hasbeen transferred or sold to,ordeposited w ith,a third party;

                C.     hasbeenplacedbeyondthejudsdictionofthecourt;
                d.     hasbeen substantially dim inished in value;or

                e.     hasbeen com mingled with otherproperty wllich cannotbedivided
                       withoutdifficulty,

  the defendants shall forfeit to the United States any otherproperty ofthe defendants,up to the

  valueofthepropertydescdbedabove,plzrsuanttoTitle21,United StatesCode,Section 853(19.



  A TRUEBILLthis S            dayofMarch,2019.



                                                           s/Grand Jul'v Foreperson
                                                           FOREPERSON



0 THOMASL CUL
  U N ITED STA TES A TTORN EY
